UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7626



NATHANIEL M. COSTLEY,

                                            Petitioner - Appellant,

          versus


ROBERT KUPEC, Warden; COMMISSIONER OF COR-
RECTIONS; ATTORNEY GENERAL FOR THE STATE OF
MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
00-1643-DKC)


Submitted:   March 8, 2001                 Decided:   March 16, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel M. Costley, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Celia Anderson Davis, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathaniel M. Costley seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 2000) and denying his motion for recon-

sideration.   We have reviewed the record and the district court’s

opinions and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See Costley v. Kupec, No. CA-00-1643-DKC

(D. Md. Sept. 26 & Oct. 24, 2000).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2